Citation Nr: 0511660	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for major 
depressive disorder with post-traumatic stress disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to increased (compensable) initial evaluation 
for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985, and from October 1986 to October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran currently resides within the 
jurisdiction of the RO in Huntington, West Virginia.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the February 2005 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran indicated that 
since his recent VA examination in 2001 he was placed on 
medication for hypertension, and that his diastolic readings 
were slightly over 100.  The veteran also indicated that his 
depressive condition had gotten worse over the recent years, 
he had panic attacks three to four times a week, he was 
isolated, and he could not sleep.  The Board is of the 
opinion that further development is warranted in order to 
ascertain the veteran's current disability status.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is to request the VA medical 
facility in Huntington, West Virginia to 
furnish copies of any additional medical 
records pertaining to treatment for the 
veteran's hypertension covering the period 
from October 2001 to the present

2.  Thereafter, RO should make arrangements 
with the appropriate VA medical facility for 
the veteran to undergo a general medical 
examination to evaluate the severity of the 
veteran's service-connected hypertension.  
The claims folder should be made available to 
the examiner for review in conjunction with 
the examination.  In addition to a chest x-
rays and an electrocardiogram any other tests 
deemed necessary should be performed.  It is 
requested that the examiner obtain a clinical 
history to include the veteran's hypertension 
medications.  The examination should include 
serial blood pressure readings.

3.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo a psychiatric examination 
to evaluate the severity of the veteran's 
service-connected depressive disorder.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner is requested to 
include a Global Assessment of Functioning 
(GAF) score.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



